DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7,27-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.
Claim Objections
Claim 26 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1 and 8 since it references back to two set with different features.  See MPEP § 608.01(n).  Accordingly, the claim 26 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  8-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 8-26 applicant is inconsistent with respect to the use of the (s) claim 8 uses the (s) but drops it in claim 8 this becomes confusing in particular to claim 17 where a new nanostructure is added.
As to claim 8, The parentheses make the claim confusing if applicant is claiming more than one or just one. It is also inconsistent for example claim recites at least one shadow structure then recites shadow structure(s) so it is unclear if it is plural or not.
Likewise 9-26 is inconsistent as opposed to using nanostructure(s) they sometimes use nanostructure or nanostructures and the like for shadow structure.
As to claim 9, Applicant has not set forth the shadow structure is one the substrate in fact it is offset in claim 8 so it is unclear if the shadow structure is on or not.

Claim 10 is unclear since there is no step of forming the shadow element. Also ex-situ an in situ with respect to what?
As to claim 11, suspends in line 2 is the wrong tense. Further trench surface is unclear which one?
As to claim 12, there is no step of forming the trench, claim 12 states a product b process of the recited element. Applicant should recite the method comprising forming the trench wherein forming the trench … Claim 12 there is no substrate surface claimed
As to claim 15-16,23,24there is no second layer in claim 8.
Claim 16 makes no sense the nanostructure appears to use the shadow mask for formation thus the shadow structure cannot be formed on. Further the nanostructure has does not include the first material so how does the first material deposition affect the nanostructure thus how does rotation somehow form the shadow structure on nanostructure during deposition make sense? Further still nanostructure in correspondence lacks antecedent basis. Is the first predefined the same or different then the shadow mask
As to claim 17 claim 17 is unclear if applicant is trying to claim more than one nanostructure. The preamble is inconsistent with claim 8. Applicant should recite wherein the at least one is a plurality and one of the plurality …. Is the shadow structures the same or different than those in claim 8? 
As to claim 18 which is it is it more than one or just one?
As to claim 19 the parentheses make it unclear what is to be included or excluded. Also are they all crystals or crystal. Also what constitutes a bottom up applicant has not set forth a top or bottom. Corresponding growth surface is that the same or different than growth surface
As to claim 20 is the surface the growth surface or a different surface.
As to claim 22, a shadow structure is unclear since there is already a shadow structure
As to claim 24, claims 24 appear to be broad followed by narrow since it recites at least part of the method and then recites a specific part of the step that is done under a vacuum.
As to claim 25, is the final layer the same or different then the first. Also what is substantial (substantially sic) the entirety it unclear how much needs to be covered. Further the step of covering lack antecedent basis.
As to claim 26 would also be rejected, the claim depend on a withdrawn claim.
Claims 16, 17, and 26 are so unclear the examiner cannot venture a guess as to what is trying to be claimed and will not treated with art.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,13-14, 18-20, and 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krogstrup (WO 2017153388 cited on ids).
a.	As to claim 8 Krogstrup teaches : A method for patterned deposition of material on nanostructures, the method comprising the steps of - providing a growth substrate having at least one shadow structure (figures 1a-1b and p. 3-4 shadow of figures is the substrate), wherein at least a part of said shadow structure(s) is vertically offset from a growth surface on the growth substrate (figures 1A-1C), - growing at least one nanostructure on the growth substrate in the vicinity of at least one of said shadow structure(s) and such that at least initially the growth plane of the nanostructure(s) is vertically offset from at least a part of the shadow structure (pages 2-3 summary section), and - depositing at least a first layer of material on at least a part of the nanostructure(s) by means of at least a first deposition source, wherein the deposition source, the shadow structure(s) and the nanostructure(s) are arranged such that, during deposition of said first layer(s), at least a part the shadow structure(s) forms at least one shadow mask on the nanostructure(s) relative to the deposition source (pages 2-3 summary of invention).
b.	As to claims 13, and 14, further comprising the step of depositing at least a second layer of material on at least a part of the nanostructure(s) by means of at least a second deposition source, wherein the second deposition source, the shadow structure(s) and the nanostructure(s) are arranged such that, during deposition of said second layer(s), at least a part the shadow structure(s) forms at least one shadow mask on the nanostructure(s) relative to the second deposition source, and wherein the material of the second layer is different from the material of the first layer (p. 16 and 17).
c.	As to claim 18-20, Krogstrup teaches elongated  and parallel to the surface (figures and a parallel to the surface) . As to claim 19 they are vertical with respect to there growth surface defining up along the nanostructure.  They are also crystals (page 17).
d.	AS to claim 23, Kogstrup teaches nondiffusive for example page 20 cites temperature less than 1000.
e.	As to claim 24 Korgstrup teaches all the deposition steps are done in a vacuum chamber. Since there is no recitation of degree of vacuum it will be treated to be sufficient to read on claim 24.
f.	AS to claim 25, whatever is covered will be consider as substantial the entirety, thus meeting the claim limitation.

Claim(s) 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Krogstrup in view of Daalmans (WO 9000815 cited on ids).
Krogstrup does not teach silicon oxide Daalmans teaches using for a shadow structure p. 8-9. Thus it would have been obvious to one of ordinary skill n the art at the time of filing to form the shadow structure from Silicon oxide to provide a cost benefit for using conventional materials.

Claim(s) 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krostrup.
b.	As to claim 10, It is noted applicant does not have a deposition of the shadow structure deposition step. Further where ever the deposition is always in situ, since it is formed in place (applicant does not set forth a place in the claim). Thus the shadow structure can either be formed in situ or ex situ. Since there are limited number of places  for the structure to be formed it is obvious to try the ex situ in a chamber specifically design to form the shadow structure. Based on the improved results for forming in a camber specifically designed to form the shadow structure. I would be obvious to one of ordinary skill in the art at the time of filing to form the substrate and the shadow structure in a separate chamber that specifically designed to form the shadow structure and the growth substrate to allow for easier formation of the substrate and shadow structure.
b.	As to claim 15, Krostrup does not explicitly teach rotating during deposition of the first material.
However, rotation during rotation was known to ensure homogeneity of the thickness.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate during deposition of the first layer to ensure a homogenous thickness of the layer.


Claim(s) 11-12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krogstrup in view of Lyu “Downscaling Metal-Oxide Thim-Film Transistors to Sub-50 nm… IEEE cited on ids).
a.	As to claims 11-12, Krogstrup does not teach a trench.
Lyu teaches forming the shadow structure by forming trenches and undercutting the to form nanostructure by selective etch the regions (figures). By forming trenches is SiO (figures
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form the shadow structure by using the trench selective etch of a SiO formation method to form the nanostructure to enable conventional techniques providing a cost benefit for device.
As to claim 21 and 22, Krogstrup does not teach “diffusive growth” However Lyu does since the growth does not depend on direct line of sight and can be grown under shadow objects. Thus it would have been obvious to one of ordinary skill in the art at the time of filling use the method of Lyu  to grow the nanostructure providing a cost benefit using conventional techniques for growth allowing more fabs to process the device formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896